DETAILED ACTION
	This office action is in response to the filing of the present application on 8/19/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 - 6, 9 - 10, 18, 20, 22 - 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochiai et al. (US 2014/0218654, as cited by Applicant).
	Regarding claim 1, Ochiai et al. teaches a driving circuit comprising (Figure 3 - 5): 
a substrate; 
a transistor which is provided on an upper side of the substrate, the transistor including a gate electrode GT1, a semiconductor film S1, a first conductive 
a second conductive film that serves as the gate electrode GT1; and 
a first capacitor defined between the first conductive film US1 and the second conductive film GT1.
Regarding claim 3, Ochiai et al. teaches that the first conductive film US1 is electrically connected to the second conductive electrode ST1, and wherein the semiconductor film S1 is provided in a layer that is upper than the second conductive film (with GT1) and is lower than the first conductive electrode DT1 and the second conductive electrodes ST1.
Regarding claim 5, Ochiai et al. teaches that the first conductive film US1 is electrically connected to the second conductive electrode ST1, further comprising. a third conductive film that is provided in a layer in which the first conductive electrode DT1 and the second conductive electrode ST1 are provided, the third conductive film being connected to the second conductive electrode GT1 (at TH2); and a second capacitor defined between the second conductive film (GT1) and the third conductive film ST1 (implied as only gate insulator between GT1 and ST1 in portion in Figure 4).
	Regarding claim 6, Ochiai et al. teaches that the first conductive film US1 entirely overlaps the second conductive film GT1 (in manner as shown by Applicant’s Figure 3).
Regarding claim 9, Ochiai et al. teaches that an area of the first conductive film US1 is larger than an area by which the first conductive film US1 overlaps the semiconductor film S1.
	Regarding claim 10, Ochiai et al. teaches that the second conductive film GT1 includes an extended region that overlaps the first conductive film US1 and the third conductive film and does not overlap the semiconductor film S1.
Regarding claim 18, Ochiai et al. teaches that a clock signal is supplied to the first conductive electrode DT1, wherein the first capacitor serves as a bootstrap capacitor.
	Regarding claim 20, Ochiai et al. teaches that one of the first conductive electrode DT1 and the second conductive electrode ST1 is configured by a plurality of parallel sub-source electrodes (fingers of DT1 or ST1), and the other of the first conductive electrode and the second conductive electrode is configured by a plurality of parallel sub-drain electrodes.
Regarding claim 22, Ochiai et al. teaches a TFT substrate comprising: a driving circuit recited in claim 1; and a pixel circuit (see for instance Paragraph 0010), the driving circuit and the pixel circuit being provided in a monolithic form on a substrate, and further comprising a scanning signal line which is driven by the driving circuit.
	Regarding claim 23, Ochiai et al. teaches a marking wire (portion extending to TH1) which is provided in a layer in which the first conductive film US1 is provided.  Marking appears to be a broad term.
	Regarding claim 26, Ochiai et al. teaches a display device comprising a TFT substrate recited in claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (US 2014/0218654, as cited by Applicant).
Regarding claim 11, Ochiai et al. teaches that an edge of the first conductive film US1 has a part that (i) extends orthogonally to a direction in which a channel of the transistor is formed (bottom edge of Figures 4).  Ochiai et al. does not teach that the edge of the first conductive film also (ii) overlaps the second conductive electrode.  Applicant’s source/drain electrode differ from the source/drain electrodes of the prior art in that the fingers are longer such that the source/drain electrodes extend over the edge of the first conductive film (Figure 3 of Applicant’s disclosure).  This appears to be a mere design choice over the prior art.  Furthermore, this may be a slight change in shape, as one only needs to elongate the fingers of the Ochiai et al.  The limitation of these claims, absent any criticality, is only considered to be an obvious modification of the shape of the source/drain electrodes as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention (please see In re Dailey, 149 USPQ 47 (CCPA 1976)).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to elongate the first and second conductive electrodes of Ochiai et al. such that the edge of the first conductive film overlaps the second conductive electrode.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (US 2014/0218654, as cited by Applicant) in view of Yamazaki et al. (US 9,343,517).
Regarding claim 19, Ochiai et al. does not teach that the semiconductor film is made of an oxide semiconductor.  Yamazaki et al. teaches oxide semiconductor is well known for using Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.

Allowable Subject Matter
Claim 25 is allowed.
Claims 12 - 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of independent claim 25 or claims 12 - 16 and 24 in combination with their base claims.  Claim 25 includes features not taught by the prior art - for instance, the intermediate conductive member is provided so as not to overlap an edge of the insulating film and the upper conductive member being provided over the edge of the insulating film.  Claim 24 with its base claim is somewhat similar to claim 25.  Claim 12 in combination with the features of claim 1 is not taught, which includes that an output pad which is provided in a layer in which the gate electrode is provided, where the output pad is electrically connected to the second conductive electrode.  Claims 13 - 16 depend on claim 12.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al. (US 2006/0145160) teaches a display circuit which reads on claim 1, but not the allowable subject matter above.  Tanaka et al. (US 2011/0012880) and Kikuchi et al. (US 2011/0007049) teach driving circuits similar to that of Applicant, however, they are not as relevant as Ochiai et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        




/SHAHED AHMED/Primary Examiner, Art Unit 2813